[Cite as State v. Rolling, 2014-Ohio-4373.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA

                           ___________________________________

                              JOURNAL ENTRY AND OPINION
                                        No. 83051
                           ___________________________________


                                       STATE OF OHIO
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                   MICHAEL ROLLING
                                                       DEFENDANT-APPELLANT




                                        JUDGMENT:
                                    APPLICATION DENIED


                             Cuyahoga County Court of Common Pleas
                                  Case No. CR-02-421317-ZA
                                   Application for Reopening
                                      Motion No. 476390

        RELEASE DATE:                September 30, 2014
FOR APPELLANT

Michael Rolling, pro se
Inmate No. 443-440
Marion Correctional Institution
P.O. Box 57
Marion, Ohio 43301


ATTORNEY FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
Justice Center - 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
SEAN C. GALLAGHER, P.J.:

       {¶1} Applicant, Michael Rolling, has filed a second application to reopen the

instant appeal. In this matter, Rolling filed a motion for delayed appeal, which was

denied. Rolling previously filed an application for reopening, which was denied by

State v. Rolling, 8th Dist. Cuyahoga No. 83051, 2007-Ohio-2635, motion No. 394817

(“Rolling I”), because the application was untimely and because App.R. 26(B) is

inapplicable where no appellate judgment is announced or journalized.          Alternatively,

Rolling moves this court for delayed reconsideration of either this court’s denial of his

motion for delayed appeal or the dismissal of his original appeal in State v. Rolling, 8th

Dist. Cuyahoga No. 82526. The state has not responded to Rolling’s application.          For

the reasons that follow, we deny the application for reopening and the request for delayed

reconsideration.

       {¶2} The reasons for denying the application set forth in Rolling I still apply. There

has been no appellate judgment announced or journalized because Rolling’s motion for

leave to file a delayed appeal was denied.      Likewise, there was no appellate judgment

rendered in State v. Rolling, 8th Dist. Cuyahoga No. 82526, which was also dismissed for

failure to file the record.   Further, the Ohio Supreme Court has established that “‘there is

no right to file successive applications for reopening’ under App.R. 26(B).”         State v.

Twyford, 106 Ohio St. 3d 176, 2005-Ohio-4380, 833 N.E.2d 289, ¶ 6, quoting State v.

Williams, 99 Ohio St. 3d 179, 2003-Ohio-3079, 790 N.E.2d 299, ¶ 12.
       {¶3} Additionally, the application is untimely. Even if App.R. 26(B) could be

applied to an appeal that was dismissed without a decision, this application is well beyond

the 90-day time limit established by the rule. Rolling offers no good cause for failing to

bring a timely application.

       {¶4} Finally, Rolling’s only proffered basis for seeking reopening is that counsel’s

alleged failure to perfect a timely appeal deprived him of his ability to challenge the

constitutionality of his guilty plea. This claim is barred by res judicata. This court has

addressed the validity of Rolling’s guilty plea in State v. Rolling, 8th Dist. Cuyahoga No.

95473, 2011-Ohio-121.      Accordingly, even if we were to consider a delayed motion for

reconsideration of the dismissal of the appeal, it would be pointless to reopen it where the

only potential error that Rolling has identified is barred by res judicata.

       {¶5} The application for reopening is denied.



SEAN C. GALLAGHER, PRESIDING JUDGE

KENNETH A. ROCCO, J., and
TIM McCORMACK, J., CONCUR